NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                  MOTION AND, IF FILED, DETERMINED


                                   IN THE DISTRICT COURT OF APPEAL
                                   OF FLORIDA
                                   SECOND DISTRICT



RANDALL G. REEVES,                 )
                                   )
          Appellant,               )
                                   )
v.                                 )      Case No. 2D17-2678
                                   )
U.S. BANK NATIONAL ASSOCIATION,    )
AS TRUSTEE, SUCCESSOR IN           )
INTEREST TO WILMINGTON TRUST       )
COMPANY, AS TRUSTEE,               )
SUCCESSOR IN INTEREST TO           )
BANK OF AMERICA NATIONAL           )
ASSOCIATION, AS TRUSTEE,           )
SUCCESSOR BY MERGER TO             )
LASALLE BANK NATIONAL              )
ASSOCIATION, AS TRUSTEE FOR        )
LEHMAN XS TRUST MORTGAGE           )
PASS-THROUGH CERTIFICATES,         )
SERIES 2007-06; TRACY G. REEVES;   )
GREYHAWK LANDING PROPERTY          )
OWNERS ASSOCIATION, INC.;          )
CITIBANK, N.A.; FORD MOTOR         )
CREDIT COMPANY, LLC,               )
A DELAWARE LIMITED LIABILITY       )
COMPANY FKA FORD MOTOR             )
CREDIT COMPANY; GREGORY E.         )
VINE; SUSAN A. VINE; MORTGAGE      )
ELECTRONIC REGISTRATION            )
SYSTEMS, INC., AS NOMINEE FOR      )
UNIVERSAL AMERICAN MORTGAGE        )
COMPANY, LLC; UNKNOWN TENANT       )
IN POSSESSION 1; UNKNOWN           )
TENANT IN POSSESSION 2;            )
UNKNOWN SPOUSE OF RANDALL          )
G. REEVES; UNKNOWN SPOUSE OF       )
TRACY G. REEVES,                   )
                                   )
           Appellees.              )
___________________________________)

Opinion filed April 4, 2018.

Appeal from the Circuit Court for Manatee
County; Gilbert A. Smith, Jr., Judge.

Michael P. Fuino of Weidner Law, P.A., St.
Petersburg, for Appellant.

Nancy M. Wallace and Ryan D. O'Connor
of Akerman LLP, Tallahassee, and William
P. Heller of Akerman LLP, Orlando, for
Appellee U.S. Bank National Association,
as trustee, successor in interest to
Wilmington Trust Company, as trustee,
successor in interest to Bank of America
National Association, as trustee, successor
by merger to LaSalle Bank National
Association, as trustee for Lehman XS
Trust Mortgage Pass-Through Certificates,
Series 2007-06.



PER CURIAM.


              Affirmed.


NORTHCUTT, KHOUZAM, and SALARIO, JJ., Concur.




                                            -2-